DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jordan Olsen on 12/23/2020.

The application has been amended as follows: 
In claim 1, line 13, after “embolization” insert --- wherein the microsphere comprises between about 1% and about 20% by weight of chelating agent ---
In claim 11, line 18, after “chelator” insert --- wherein the microsphere comprises between about 1% and about 20% by weight of chelating agent ---
In claim 17, line 13, after “2000 micrometers” insert --- wherein the microsphere comprises between about 1% and about 20% by weight of chelating agent ---
Claim 3 is cancelled.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closet prior art found was combination of Reb et al. (US 2011/0182998), Tournier et al. (US 6,060,040) and Hafeli et al. (US 2003/0120355). The prior art discloses a method of forming polymeric biodegradable microspheres comprising polymerizable monomers and fluorescent and non-fluorescent dye molecules incorporated within the prepared microspheres, but fails to disclose a method of preparing non-biodegradable microspheres comprising, fabricating a microsphere comprising polymerized specific monomer of at least one of an acrylate, acrylamide, or acrylic monomer and polymerizing the monomer with a chelating agent of formula:
             
    PNG
    media_image1.png
    221
    413
    media_image1.png
    Greyscale
, wherein the microspheres comprises between about 1% and 20% by weight of chelating agent as recited in claim 1, 11 and 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAGADISHWAR RAO SAMALA whose telephone number is (571)272-9927.  The examiner can normally be reached on Monday-Friday 9am-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hartley G Michael can be reached on 571 272 0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.R.S/           Examiner, Art Unit 1618 

/Michael G. Hartley/           Supervisory Patent Examiner, Art Unit 1618